Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 1, 2021

                                      No. 04-21-00239-CV

                                    James Thomas GREEN,
                                           Appellant

                                                v.

    TEXAS DEPARTMENT OF CRIMINAL JUSTICE, J. Doe(s), Evelyn Castro, Maria
                  Ramirez, Elida DeLaRosa, Eric Fletcher,
                                 Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 2020-08-00149-CVL
                           Honorable Lynn Ellison, Judge Presiding

                                            ORDER

       In accordance with this court’s opinion of this date, appellees’ motion to dismiss is
GRANTED and this appeal is DISMISSED FOR WANT OF JURISDICTION. Appellant’s
pending motion for extension of time to file his brief is DENIED AS MOOT.

       We order that no costs be assessed against appellant because he qualifies as indigent under
Texas Rule of Appellate Procedure 20.

       It is so ORDERED on September 1, 2021.


                                                 _____________________________
                                                 Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court